In an action to recover the value of a stolen vehicle under a policy of automobile insurance, the plaintiff appeals from an order of the Supreme Court, Nassau County (Henderson, J.), dated August 2, 1990, which granted the defendants’ motion for summary judgment.
Ordered that the order is affirmed, with costs to the respondent Royal Insurance Company.
In order to recover under a policy of insurance, the insured must show that he or she has an “insurable interest” in the property (see, Insurance Law § 3401; Scarola v Insurance Co., 31 NY2d 411). We find no triable issue as to the plaintiff’s insurable interest in the vehicle, which he concedes was owned solely by his wife (see, Welch v Commercial Mut. Ins. Co., 119 Misc 2d 630). The plaintiff’s payment of the purchase price and insurance premiums on the vehicle did not give rise to any equitable or other interest within the meaning of Insurance Law § 3401 that could be insured. Nor is the insurer estopped from raising the defense of lack of an insurable interest by events occurring after the loss (see, Welch v Commercial Mut. Ins. Co., supra; 4 Appleman, Insurance Law and Practice §§2245, 2247). Accordingly, the complaint was properly dismissed. Thompson, J. P., Lawrence, Copertino and Santucci, JJ., concur.